Gray, C. J.
1. It does not appear from the certificate of the sheriff that there was any error in allowing the question put to ove of the petitioners on cross-examination.
2. The part of the record of the mayor and aldermen, which related to damages awarded to other parties, was rightly excluded. It was res inter alios, and incompetent as an admission by the city.
3. The ruling as to setting off benefits evidently had reference only to the order of 1874, under which the petitioners were claiming damages. The only benefits allowed to be set off were those derived from the situation of the petitioners’ lands with reference to the street in question, enhancing their value in that regard. Such benefits were direct and special, although other lots upon the same street might be benefited in like manner. Allen v. Charlestown, 109 Mass. 243. Hilbourne v. Suffolk, 120 Mass. 393. Parks v. Hampden, 120 Mass. 395.

Verdict accepted.